DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a fuel cell system, comprising: a fuel cell; an electric power generation control unit configured to control an amount of electric power generated by the fuel cell by controlling an amount of oxidant gas and fuel gas supplied to the fuel cell; an insulation-resistance measurement signal generation unit configured to generate a voltage-divided AC signal obtained by dividing an amplitude of a measurement AC signal using a resistance voltage divided by an insulation resistance between an outer conductor located around a high voltage circuit including the fuel cell and the high voltage circuit, and a reference resistance having a known resistance value; and an insulation resistance measurement unit configured to measure a resistance value of the insulation resistance based on a peak value of the voltage-divided AC signal, wherein when the insulation resistance measurement unit detects, in a state where a voltage is maintained during an intermittent operation of the electric power generation control unit, an excessive noise state indicating a change in which a range of fluctuations of the peak value of the voltage-divided AC signal exceeds a predetermined allowable range of fluctuations, the insulation resistance measurement unit instructs the electric power generation control unit to change a fluctuation frequency .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722